DETAILED ACTION
	This Office Action is in response to the amendment filed on August 27, 2021. Claims 2 - 11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on August 27, 2021 has been entered and considered by the examiner. Based on the amendments overcome the objections to the drawings and claims, as well as rewriting the subject matter indicated as allowable in the previous Office Action in independent for to overcome the 103 rejections, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 2 - 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 7: The prior art of Chen et al. (U.S. PG Pub 2015/0130797 A1) discloses a 3D surface representing a structure and a parking lot in a geographic area, modifying or adjusting data with regards to the elevation of the 3D surface to create a 2D plane, and forming a 3D model from the 2D plane, and Wu et al. (“An Empirical Study on Planning and Design Collaboration of Urban Railway Construction Bridge and Culvert Project on BIM”) adds modifying a 3D BIM model multiple times and using ground line information to fill the 3D model into a topographic map. 
While the prior art discloses features presented above, none of the references taken either alone or in combination with the prior art of record discloses a method for modeling a structure in variable terrain using a building information modeling system configured to acquire a terrain representation, comprising:
“determining an unfold of the structure, and
in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
September 9, 2021